Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16528815 filed on 08/01/2019 is presented for examination by the examiner.

Election/Restriction

Applicant’s election of invention I. Claims 1-13, drawn to optical device with switchable multiple lenses and Species III corresponding to claims 1, 3-13 in the reply filed on 01/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, claims 2 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and II and nonelected invention II, there being no allowable generic or linking claim. Election was made and treated without traverse in the reply filed on 01/12/2022. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application TW 108117575, filed 05/21/2019 (Taiwan).

However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12 recite the limitation "the lens" in last line of claim 7 and claim 12.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what element does the above limitation refer to, the lens of the camera or one of the lenses of the lens module of the viewing device? It is suggested to amend the claims or define the limitation earlier in the claims. 
Claim 8 recites the limitation " the view-angle adjusting apparatus" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what element does the above limitation refer to? It is suggested to amend the claim or define the limitation earlier in the claims. 
Claim 9 recites the limitation "the light shield" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what element does the above limitation refer to? It is suggested to amend the claim or define the limitation earlier in the claims. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Springer US 20140078594 A1
In regard to independent claim 1, Springer teaches (see Figs. 1-12) an optical device with switchable multiple lenses configured to be mounted in front of an image-catching lens (i.e. smartphone lens assembly with skin/case e.g. 100, 10, 1202/1204 configured to be mounted over smartphone 14,500 lens camera 502, see Abstract, paragraphs [01-04, 19, 33-34, 38-41, 43-47], see Figs. 1, 4, 7, 10-12), comprising: 
a viewing device (lens assembly/system e.g. paragraphs [18-32]) comprising: 
a housing comprising at least one window (i.e. lens case 10,402, 1202/4 with apertures e.g. 403 for camera lens and flash, e.g. 502, 503, paragraphs [38-41, 43-47], see Figs. 1, 4-5, 11); and 
a lens module disposed in the housing and comprising a plurality of lenses (lens carousel 404, 800 with plurality of lenses e.g. 102,104,806AB, paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), wherein an image caught by the image-catching lens (smartphone camera lens e.g. 502) is zoomed through correspondence of any one of the lenses to the window (i.e. as light of the image caught by smartphone camera lens 502  is zoomed through lens carousel 404, 800 with lenses, see paragraphs [18-32, 33-34, 38-40, 44-47], Figs. 1,4,7,11-12); 
a connecting module on which the viewing device is mounted providing finely-adjusted alignment of the lens module with respect to the image-catching lens (i.e. as mold design for case/skin enclosure 10,1202/4,402 with sides 406 and back edge sides for assuring high accuracy fitting with smartphone and carousel lens alignment, see paragraphs [33-34, 38-41, 43, 47-48], as depicted in e.g. Figs. 1,4,7,12); and 
a light-filling/polarizing regulation module mounted in the housing and providing a light source and fine-tuned illumination (i.e. as carousel 800 alignment slots in 801,803 with components light pipes flash guides 804, and light scatter inhibiting surface textures 1104, for providing light and illumination from flash 702 unit, see e.g. paragraphs [44-46], Figs. 10-11).  
Regarding claim 3, Springer teaches (see Figs. 1-12)  further comprising a view operating module (i.e. as lens selection module of carousel 404/800 with e.g. spring 408, lens stop 610, knurls 612, see paragraphs [38, 41-42], Figs. 4-6),wherein the housing comprises two windows (i.e. as different size dimeter windows of 403 and apertures on side 402 of case/skin 100, see Figs. 4, 11-12, paragraphs [38, 41]), the lenses are of different lens power and movable in the housing (as lenses e.g. wide/tele 102,104,806AB on movable carousel 404,800 in case/skin 100,1202/4,  paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), and the view operating module is configured to switch the lenses to correspond to windows so as to zoom the image caught by the image-catching lens (i.e. different lenses e.g. 102,104,806AB are selected for smartphone camera lens 502 by carousel wheel 404/800, paragraphs [34, 38, 41-43, 47]).
Regarding claim 4, Springer teaches (see Figs. 1-12) that the view operating module comprises a wheel (i.e. lens selection module is carousel 404/800 wheel, paragraphs [34, 38, 41-43, 47]), and the lens module further 2comprises a lens seat pivoted to the housing so that the optical axis is substantially perpendicular to a plane of the image-catching lens (i.e. as lens slots e.g. 802A-D in lens module 404/800 are pivoted to case/skin with optical axis perpendicular to camera lens plane 502, as depicted in Figs. 1, 4-5, 11, paragraphs [34, 38, 41-43, 45-47]), the lens seat is moved by the view operating module and configured to switch the lenses to correspond to the windows (i.e. as different lenses e.g. 102,104,806AB in respective lens slots e.g.  802A-D are selected for smartphone camera lens 502 by carousel wheel 404/800, paragraphs [34, 38, 41-43, 47], e.g. Figs. 1, 4, 10-12).  
Regarding claim 7, Springer teaches (see Figs. 1-12) that the lens module of the viewing device further comprises a multiplying adjusting interface comprising a scale disposed on the lenses corresponding to a size of an image formed by the lens (as lens module 404/800 has lenses with corresponding stop knurl 610,612 for wide/tele etc. and interface with  selectable "smart tabs", see  paragraphs [34-38, 41-42, 45-47].  
Regarding claim 9, Springer teaches (see Figs. 1-12) that the light shield and the connecting module are in different sides of the housing (i.e. as case/skin enclosure 10,1202/4,402 has sides 406 on side surfaces and back edge on back surfaces while lens shield and slots are on the front side of the case, see paragraphs [33-34, 38-41, 43, 47-48], as depicted in e.g. Figs. 1,4,7,12).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Springer US 20140078594 A1 in view of Liu US 20200304615 A1. 
Regarding claim 8, Springer teaches (see Figs. 1-12)  the connecting module and the viewing device is finely regulated to align the image-capturing lens in a horizontal position, in a vertical position or in an inclined direction (i.e. due to mold design for case/skin enclosure 10,1202/4,402 with sides 406 and back edge sides for assuring high accuracy fitting and alignment  azimuth center of the smart phone's camera lens to the azimuth center of the carousel wheel 404 lens, see paragraphs [33-34, 38, 41-42, 45], as depicted in e.g. Figs. 1,4,7,12), but is silent that it comprises an elastic clamp with one end connecting to the housing and another end having a clamping sheet extending vertically, and a protective protrusion projecting from an inner surface of the clamping sheet to prevent the clamping sheet from contacting a panel of an electronic device having an image lens when the view-angle adjusting apparatus is joined to the electronic device through the elastic clamp. 
However, Liu teaches in the same field of invention of an extension lens module (for electronic device e.g. smart phone 100, see Figs. 1-7, Title, Abstract, paragraphs [01, 05-21, 31-37]) and further teaches  that connecting module comprises an elastic clamp with one end connecting to the housing and another end having a clamping sheet extending vertically (i.e. as supporting frame 20 with body 21 and clamping arms extending vertically 25, 23, 27, and having elastic elements 230, 230, see Figs. 1-2, 5-6, paragraphs [32-35]), and a protective protrusion (as protrusions on supporting arms 23, 25, see Figs. 1-2, 5-6, paragraphs [32-35]) projecting from an inner surface of the clamping sheet (see Figs. 1-2, 5-6, paragraphs [32-35) to prevent the clamping sheet from contacting a panel of an electronic device (100) having an image lens when the view-angle adjusting apparatus is joined to the electronic device through the elastic clamp (supporting frame 20 with lens switching device 40 is joined to the electronic device with 20, see Figs. 1-2, 5-6, paragraphs [15-19, 32-37], providing that the electronic device is adjustably held between the first supporting arm and the second supporting arm). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the lens assembly of Springer with the supporting body and elastic clamping arms according to teachings of Liu in order to provide the electronic device is adjustably held between the first supporting arm and the second supporting arm (Liu paragraphs [15-19, 35-37]). Note that as a result of combination the  supporting body and elastic clamping arms allow for viewing device (40) is finely regulated to align the image-capturing lens in a horizontal position, in a vertical position or in an inclined direction (i.e. due to elastic adjustments of 20 with 21, 23, 25, 27, Figs. 1-2, 5-6, paragraphs [15-19, 32-37]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Springer US 20140078594 A1in view of Li CN 208861128 U (see attached English Language machine translation). 
Regarding claim 13, Springer teaches (see Figs. 1-12) teaches the invention as set forth above but is silent further comprising a charging module, wherein the charging module comprises a chargeable battery and a plug of universal serial bus electrically connected to the chargeable battery.
However Li teaches in the same field of invention of a light supplement device (as light supplement device, lens for mobile phone, see Specific implementation methods Figs. 1-7 and their descriptions) and further teaches comprising a charging module, wherein the charging module comprises a chargeable battery and a plug of universal serial bus electrically connected to the chargeable battery (i.e. as lighting device 1, lens 5 for mobile phone 4 having power supply, interface and supply jack as USB jack, see Specific implementation methods Figs. 1-2, 4, 6-7 and their descriptions, providing convenient use for mobile phone, and improves the effect of shooting). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Springer to include supplement light with power supply, interface and USB connector jack in order to provide convenient use for mobile phone, and improve the effect of shooting (see Li, Figs. 3-4 and their descriptions). 

Allowable Subject Matter

Claims 5-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 11 is objected to due to its dependency on objected claim 5. 
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu US 20200304615 (noted above) also teaches features of instant invention (Extension lens module for electronic device, see Figs. 1-7, Title, Abstract, paragraphs [01, 05-21, 31-37]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIN PICHLER/Primary Examiner, Art Unit 2872